      Case 3:17-cr-02195-LAB Document 107 Filed 04/21/21 PageID.767 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                 Case No.: 17cr2195-LAB
12                                Plaintiff,
                                               ORDER DENYING MOTION FOR
13    v.                                       REDUCTION OF SENTENCE
14    MARCO POLO RODRIGUEZ
                                               [DOCKET NUMBERS 93, 96,
15                             Defendant.      103.]
16
17
18         Marco Polo Rodriguez pled guilty in 2017 to importing methamphetamine in
19   violation of 21 U.S.C. §§ 952 and 960, and was sentenced to 71 months in custody
20   to be followed by six years’ Supervised Release. Rodriguez has moved for a
21   reduction of sentence under 18 U.S.C. § 3582(c)(1)(A). According to the briefing,
22   he is in custody at Terminal Island, where his projected release date is September
23   8, 2021. Bureau of Prison (BOP) records suggest he has been transferred to a
24   residential reentry program in Long Beach. He seeks early release principally
25   because he has a high-risk comorbidity, obesity.
26         Under 18 U.S.C. § 3582(c)(1)(A), a court may under certain circumstances
27   grant a defendant’s motion to modify his term of imprisonment. The defendant
28   must first petition the Bureau of Prisons (BOP) to file the motion on his behalf. A

                                               1
                                                                                  17cr2195
      Case 3:17-cr-02195-LAB Document 107 Filed 04/21/21 PageID.768 Page 2 of 3



1    court may not grant the motion unless the defendant fully exhausts his
2    administrative rights with BOP. Assuming the exhaustion requirement is met, a
3    Court may then in its discretion modify or reduce the defendant’s term of
4    imprisonment after reconsidering the factors set forth in 18 U.S.C. § 3553(a). The
5    Court must conclude that “extraordinary and compelling reasons” warrant the
6    reduction. United States v. Holden, 2020 WL 1673440, at *3 (D. Or. 2020).
7    Rodriguez has met the exhaustion requirement.
8          Although Rodriguez is slightly obese, he is 25 years old and in generally
9    good health. He has never suffered from a serious physical or mental condition.
10   The risks to Rodriguez if he were to contract COVID-19 are speculative. He also
11   has not shown that he cannot obtain adequate health care during the remainder of
12   his sentence. This was true when he was held at Terminal Island and applies with
13   even more force now that he is in a residential reentry program.
14         After considering Rodriguez’s arguments, the Court finds the § 3553(a)
15   factors continue to support the imposition of his original sentence. His offense —
16   importing 24.3 kilograms of methamphetamine, 1,001.7 grams of fentanyl, and
17   2,995 grams of cocaine into the United States — is unquestionably serious.
18   Rodriguez served approximately 50 months of the 71 month sentence the Court
19   imposed, less than 75% of the original sentence. Reweighing the § 3553(a)
20   factors, the Court finds these factors — especially the need for deterrence —
21   support Rodriguez’s continued confinement.
22         Rodriguez was participating in the RDAP program until Terminal Island
23   suspended it. However, under 28 U.S.C. § 994(t), “rehabilitation of the defendant
24   is not, by itself, an extraordinary and compelling reason.” Even assuming he is still
25   being denied an opportunity to participate in RDAP, its unavailability does not
26   provide adequate reason for early release.
27   ///
28   ///

                                               2
                                                                                  17cr2195
      Case 3:17-cr-02195-LAB Document 107 Filed 04/21/21 PageID.769 Page 3 of 3



1         The Court finds that Rodriguez hasn’t demonstrated “extraordinary and
2    compelling reasons” to warrant modification of his sentence. His Motion for early
3    release is DENIED.
4
5         IT IS SO ORDERED.
6    Dated: April 21, 2021
7
8                                          Honorable Larry Alan Burns
                                           United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                                  17cr2195
